t c memo united_states tax_court barry phillip fiegel petitioner v commissioner of internal revenue respondent docket no filed date barry phillip fiegel pro_se william castor for respondent memorandum opinion dinan special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - the issues for decision are whether petitioner was required to report as income certain amounts he received in taxable_year whether petitioner is liable for self- employment_tax on income received in and entitled to a deduction therefor as determined by respondent and whether petitioner is eligible for the earned_income_credit for some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in oklahoma city oklahoma on the date the petition was filed in this case petitioner timely filed his federal_income_tax return for taxable_year on his return he reported dollar_figure in wages received from oti inc petitioner received but did not report on his return dollar_figure from nebraska keno operators inc and dollar_figure from national petition management respondent issued petitioner a statutory_notice_of_deficiency dated date respondent’s determination of petitioner's tax_liability in the notice_of_deficiency is ‘both petitioner and counsel for respondent signed the stipulation of facts with attached exhibits petitioner however added a handwritten note stating that i barry fiegel say ‘no contest’ or ‘nolo contendre’ to this 3-page proposed stipulation of facts it have no idea whether the enclosed ‘facts’ are true or are not true we will continue to treat the statements made in the document as stipulated however because petitioner admitted the veracity of the stipulation at trial - - presumed to be correct and petitioner bears the burden of proving it wrong see rule a 290_us_111 petitioner disputes all the determinations made by respondent in the notice_of_deficiency petitioner’s argument as stated in his amended petition to this court is based upon his disputation of the claim on the fact or theory that the federal income system or scheme is a system or scheme of ‘voluntary compliance ’ this argument is clearly without merit petitioner was legally required to file a federal_income_tax return for taxable_year see sec_6012 a and was legally required to report thereon all income he received during the year as required by respondent see sec_6011 respondent determined that the amounts of dollar_figure and dollar_figure received by petitioner in from nebraska keno operators inc and national petition management respectively were includable in his income petitioner did not produce evidence refuting this determination thus petitioner must include these amounts in his income see sec_61l a respondent also determined that these amounts were self- employment income within the meaning of sec_1402 petitioner again did not present evidence refuting this determination thus petitioner is liable for self-employment_tax for figured from self-employment_income in the total q4e- amount of dollar_figure see sec_1401 accordingly petitioner is also entitled to a deduction in the amount of one-half of the self-employment_tax as stated by respondent in the notice_of_deficiency see sec_164 finally respondent made a computational adjustment disallowing petitioner’s claimed earned_income_credit the record does not establish that petitioner had any qualifying children as defined under sec_32 during taxable_year because petitioner’s earned_income was greater than dollar_figure during that year petitioner was not eligible to claim the credit see sec_32 to reflect the foregoing decision will be entered for respondent
